[Cite as State v. Midlam, 2021-Ohio-1607.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2020-CA-44
                                                  :
 v.                                               :   Trial Court Case No. 2010-CR-305
                                                  :
 COLE MIDLAM                                      :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                              Rendered on the 7th day of May, 2021.

                                             ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200,
Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

COLE MIDLAM, #A706-027, P.O. Box 69, London, Ohio 43140
     Defendant-Appellant, Pro Se
                                 .............

EPLEY, J.
                                                                                      -2-




      {¶ 1} Cole Midlam appeals from a judgment of the Greene County Court of

Common Pleas, which denied his motion for additional jail-time credit. For the following

reasons, Midlam’s appeal will be dismissed as moot.

                           I. Facts and Procedural History

      {¶ 2} Between January and May 2010, Midlam committed aggravated robberies at

five Ohio pharmacies: three in Montgomery County (January 22, May 20, May 25), one

in Greene County (May 2), and one in Highland County (May 16). During the robbery in

this case, Midlam entered a CVS Pharmacy in Beavercreek, Ohio, proceeded to the

pharmacy area, displayed a semi-automatic handgun, and demanded Oxycontin.

Midlam received 1,200 Oxycontin pills, apologized, and left. Midlam later admitted to the

aggravated robbery.

      {¶ 3} On May 28, 2010, Greendale police officers in Dearborn County, Indiana,

received a dispatch to be on the lookout for a vehicle that had been involved in several

armed robberies of pharmacies in Montgomery County, Ohio.          The dispatch further

indicated that there was an arrest warrant for Midlam related to those robberies. The

Greendale police officers observed and approached Midlam at a gas station. Officers

located numerous pills, money, syringes, and other drug paraphernalia on Midlam’s

person and in his vehicle, and he was arrested on drug possession charges.

      {¶ 4} Midlam remained in custody throughout the pendency of his cases in Ohio

and Indiana.

      {¶ 5} On June 11, 2010, while Midlam was being held in Indiana, Midlam was

indicted in Greene County on one count of aggravated robbery, a felony of the first
                                                                                      -3-


degree, with a firearm specification.

       {¶ 6} On June 28, 2010, Midlam was admitted into the Dearborn County Jail

Chemical Addictions Program (JCAP). Midlam states, and the Dearborn County online

docket confirms, that he was sentenced in his Dearborn County case on March 1, 2011.

The record reflects that the Dearborn County court imposed ten years in prison, but with

good time credit, the sentence was expected to be reduced to four years. See Indiana

v. Midlam, Dearborn Case No. 15C01-1006-FB-000009.

       {¶ 7} On June 10, 2011, a year after Midlam’s indictment in this case, the Greene

County prosecutor filed Form VIII, Interstate Agreement on Detainers (codified in Ohio at

R.C. 2963.30 et seq.), which indicated that the following arrangements had been made:

“It is our understanding that Montgomery County will take custody of Cole Midlam first.

Following their prosecution, Cole Midlam will be transported to Greene County for

prosecution and then to Highland County for their prosecution. Upon completion of all

Ohio cases defendant will be returned to Indiana by Montgomery County.”

       {¶ 8} In July 2011, Midlam was transferred to the Montgomery County Jail, and on

July 18, 2011, he was served with the Greene County indictment. On August 30, 2011,

Midlam was convicted of three counts of aggravated robbery in Montgomery County and

sentenced to ten years in prison, to be served concurrently with his Dearborn County

sentence. See State v. Midlam, Montgomery C.P. No. 2010-CR-1691.

       {¶ 9} On December 6, 2011, Midlam pled guilty to the aggravated robbery in

Greene County and agreed to pay $7,304.92 in restitution. In exchange for the plea, the

State agreed to dismiss the firearm specification.      Immediately following the plea

hearing, the trial court imposed an agreed sentence of a mandatory nine years in prison,
                                                                                        -4-


to be served concurrently with his ten-year sentences in Montgomery County, Ohio, and

Dearborn County, Indiana. The trial court found that, at the time of sentencing, Midlam

was entitled to 93 days of jail-time credit, plus credit for future days while awaiting

transport to prison. The court also ordered him to pay the agreed restitution and court

costs. At the time of his plea and sentencing, Midlam still faced a similar charge in

Highland County.

       {¶ 10} On February 3, 2012, Midlam was convicted of aggravated robbery in

Highland County and received a five-year sentence, to be served consecutively to his

sentences in his other cases. The Montgomery County Sheriff’s Office returned Midlam

to Indiana to complete his Indiana sentence following his conviction in Highland County.

       {¶ 11} On May 22, 2014, the trial court in this case found that Midlam had

completed his sentence in Indiana, and it ordered that Midlam be remanded into the

custody of the Greene County Sheriff’s Office for transportation to prison in Ohio to serve

the remainder of his Greene County sentence. Midlam was transported to prison in Ohio

on May 28, 2014.

       {¶ 12} On May 6, 2020, Midlam filed a motion for jail-time credit. He stated that

he had received 996 days of jail-time credit – 903 days (the date of his conviction until

May 27, 2014) plus 93 days previously granted. He argued, however, that he should

have received 1,461 days, representing the period between his arrest on May 28, 2010

and May 27, 2014, when he was released on the Indiana charges. Midlam supported

his motion with four attachments: (1) the probable cause affidavit for Midlam’s arrest in

Indiana, based on his possession of drugs; (2) correspondence to Midlam from the Ohio

Bureau of Sentence Computation, stating his dates of incarceration in Indiana and the
                                                                                           -5-


sentence in Highland County; (3) a printout from the Ohio Department of Rehabilitation

and Correction (ODRC), showing Midlam’s sentences in Montgomery, Greene, and

Highland Counties, the jail-time credit he received, and his anticipated release date; and

(4) correspondence from Dearborn County JCAP regarding Midlam’s participation in the

program.

       {¶ 13} The State opposed Midlam’s motion for additional jail-time credit. It argued

that he was not entitled to jail-time credit for time served in another state on an unrelated

offense.

       {¶ 14} The trial court denied Midlam’s motion. The court explained: “The jail time

credit sought by Midlam was for time spent incarcerated in the State of Indiana. The

Court finds the Indiana incarceration arose out of a set of facts separate and apart from

Midlam’s Greene County conviction and sentence. Therefore, Midlam’s Motion for Jail

Time Credit is hereby DENIED.”

       {¶ 15} Midlam appeals from the trial court’s judgment. His sole assignment of

error claims that the trial court erred in denying his motion for additional jail-time credit.

In this case, we need not reach the merits of Midlam’s claim, because he has completely

served his Greene County sentence and that sentence has no bearing on his ultimate

release date from prison.

       {¶ 16} “The role of courts is to decide adversarial legal cases and to issue

judgments that can be carried into effect.” Cyran v. Cyran, 152 Ohio St.3d 484, 2018-

Ohio-24, 97 N.E.3d 487, ¶ 9, citing Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d

371 (1970); State v. Smith, 2d Dist. Montgomery No. 27981, 2019-Ohio-3592, ¶ 8.

“Under the mootness doctrine, American courts will not decide cases in which there is no
                                                                                      -6-


longer an actual legal controversy between the parties.” Id., citing In re A.G., 139 Ohio

St.3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 37.

      {¶ 17} In general, once an offender completes his prison sentence, any alleged

error regarding the calculation of jail-time credit becomes moot, because no actual

controversy remains to be litigated and there is no available remedy to be granted. E.g.,

State v. Pack, 2d Dist. Montgomery No. 28460, 2020-Ohio-5211, ¶ 6, citing State v.

Eleyet, 2018-Ohio-4879, 125 N.E.3d 380, ¶ 3 (2d Dist.); State v. Robinson, 2d Dist.

Montgomery Nos. 26712, 26713, 2016-Ohio-3277, ¶ 4.

      {¶ 18} According to the record before us, Midlam was admitted to prison in Ohio

on May 28, 2014, and he was given 993 days of credit toward his nine-year mandatory

sentence in his Greene County case. Even without the additional jail-time credit that

Midlam requests, he completed his sentence in this case on or about September 1, 2020.

      {¶ 19} We recognize that Midlam remains incarcerated, and the ODRC website

shows an expected release date of September 19, 2025. It appears that Midlam is

currently serving his Highland County sentence, which was run consecutively to his other

sentences. On the record before us, a grant of additional jail-time credit in this Greene

County case would not affect Midlam’s release date. Midlam was serving a ten-year

sentence from Montgomery County concurrently with his Greene County case, and even

accounting for the 1,293 days of credit he received toward his Montgomery County

sentence, it appears that Midlam completed his Montgomery County sentence after his

Greene County sentence. Accordingly, Midlam’s request for additional jail-time credit in

this case is moot.

      {¶ 20} Midlam’s assignment of error is overruled.
                                                     -7-


                                  III. Conclusion

      {¶ 21} The appeal will be dismissed as moot.

                                  .............



HALL, J. and WELBAUM, J., concur.


Copies sent to:

Marcy A. Vonderwell
Cole Midlam
Successor to Hon. Stephen Wolaver